DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the prior art of record does not disclose or teach the limitations of newly amended Claims 1,12,21.
In response, the Applicant is herein referred to the new 103 rejection of said claims using the Granger reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3,5-7,9,10,12-14,16-24 are rejected under 35 U.S.C. 103 as being over Helseth et al. (US 2017/0112297) in view of Granger (US 2012/00976595).
Regarding Claim 1, Helseth discloses a twist-tie dispensing assembly (fig. 13), comprising: a base (235) defining a rear wall (back of 235) and an open front (front portion of 233), wherein a flexible portion (248) of the rear wall is configured to elastically deflect (para.0051)through a cut-out (cut-out wherein 248 lies; fig.13) provided on the rear wall in a direction from the rear wall toward the open front (figs.10-14; para.0051); and a twist-tie storage box (216) removably mounted to the base (235), the twist-tie storage box (216) defining a back wall (220) and a storage compartment (interior of 216) configured to hold twist-ties, the back wall of the twist-tie storage box defining a slot (227) exposing the storage compartment to an exterior of the twist-tie storage box (216), wherein the slot (227) is configured to receive at least partially the flexible portion (248) of the rear wall of the base (235) from the exterior of the twist-tie storage box (216) toward the storage compartment when the box (216) is mounted to the base (235); 
Helseth does not explicitly disclose wherein the twist-tie storage box is also configured to be used as a stand-alone box for transport of the twist-ties as well as display and dispensing, wherein the twist-tie storage box is a disposable storage structure that is configured to be removed from the base and disposed when twist-ties stored therein are spent.
Hotchkiss discloses wherein the storage box (3) is also configured to be used as a stand-alone box for transport of the articles as well as display and dispensing (box 3 shown in fig.1 can be used to transport, display, and dispense the articles contained therein), wherein the storage box is a disposable storage structure (carton 3 can be disposed of when the articles contained therein are depleted) that is configured to be removed from the base (7) and disposed when articles stored therein are spent. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Helseth with wherein the twist-tie storage box is also configured to be used as a stand-alone box for 
Regarding Claim 2, Helseth discloses wherein the base (235) further defining a latching structure (236)    configured for removably mounting the base (235) to a fixture (12) including at least one rod like mounting structure (30), the latching structure (236) defined at least in part by a first hook like extension (236) protruding from the rear wall (fig,13)of the base (235), the first hook-like extension (236) defining a pocket (lower set of 236) formed by a lower stop surface (upper surface which extends from the lower outward protruding surface 236) and a vertical retention surface (fig.10; lower outward protruding surface), the latching structure (236) also defined at least in part by the flexible portion (248; 250,252) of the rear wall (fig. 13; back wall of 235) that is configured to elastically deflect through the cut-out (248 is between cut-outs; see fig.13) provided on the rear wall in a direction from the rear wall toward the open front when the rod-like mounting structure (30) of the fixture (12) is inserted into the pocket (lower set of 236) of the first hook-like extension (236; para.0051-0052), the flexible portion (248) also defining an upper stop surface (252) that opposes the lower stop surface (upper surface which extends from the lower outward protruding surface 236) of the first hook-like extension (236) when the rod-like mounting structure (30) is within the pocket (lower set of 236) of the first hook-like extension (236) and is captured between the lower stop surface (upper surface which extends from the lower outward protruding surface 236) and the upper stop surface (252).
Regarding Claim 3, Helseth discloses wherein the twist-tie storage box (216) includes a removable cover (paper; para.0035) for exposing the twist-ties (14).
Regarding Claim 5, Helseth discloses wherein the upper stop surface (252) of the flexible portion (248) is defined by a ramped tab(252 is a ramped-like surface tab) configured to allow the rod-
Regarding Claim 6, Helseth discloses wherein the latching structure (236) defines at least two first hook-like extensions (fig.13) protruding from the rear wall (back of 235), the at least two first hook-like extensions aligned along a horizontal row (fig.13).
Regarding Claim 7, Helseth discloses wherein the flexible portion (248) of the rear wall (back wall of 235) is positioned between the at least two first hook-like extensions (236) that are aligned along the horizontal row (fig. 13).
Regarding Claim 9, Helseth discloses a second hook-like extension (236; left top and right 236) protruding from the rear wall (back wall of 235), the second hook-like extension (236) spaced vertically apart from the first hook-like extension (236) and configured to receive a second rod-like structure (30) of the fixture (12) that is spaced vertically a part from and is parallel to the rod-like structure (30).
Regarding Claim 10, Helseth discloses wherein the base (235) is mounted to the fixture (12).
Regarding Claim 12, Helseth discloses a method of assembling a twist-tie dispenser (fig,13), the method comprising: mounting a removable twist-tie storage box (216) having a storage compartment that is configured for holding twist-ties (14) to a base (235) defining a rear wall (back of 235) and an open front (front portion of 233), wherein a flexible portion (248) of the rear wall is configured to elastically (para. 0051) deflect through a cut-out (cut-out wherein 248 lies; fig.13) provided on the rear wall in a direction from the rear wall toward the open front (figs.10-14; para.0051); and inserting, at least partially, the flexible portion (248) of the rear wall of the base (235) through a slot (227) defined at a back wall (220) of the twist-tie storage box (216) from an exterior of the twist-tie storage box (216) toward the storage compartment (figs.10-14).

Hotchkiss discloses wherein the storage box (3) is also configured to be used as a stand-alone box for transport of the articles as well as display and dispensing (box 3 shown in fig.1 can be used to transport, display, and dispense the articles contained therein), wherein the storage box is a disposable storage structure (carton 3 can be disposed of when the articles contained therein are depleted) that is configured to be removed from the base (7) and disposed when articles stored therein are spent. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Helseth with wherein the twist-tie storage box is also configured to be used as a stand-alone box for transport of the twist-ties as well as display and dispensing, wherein the twist-tie storage box is a disposable storage structure that is configured to be removed from the base and disposed when twist-ties stored therein are spent simply to have a more cost-effective and economical dispenser.
Regarding Claim 13, Helseth discloses a method wherein the base (235) further defining a latching structure (236) configured for removably mounting the base (235) to a fixture (12) including at least one rod like mounting structure (30), the latching structure (236) defined at least in part by a first hook-like extension (236) protruding from the rear wall (fig.13) of the base (235), the first hook-like extension (236) defining a pocket (lower set of 236) formed by a lower stop surface (upper surface which extends from the lower outward protruding surface 236) and a vertical retention surface (fig.10; lower outward protruding surface), the latching structure (236) also defined at least in part by the flexible portion (248; 250,252) of the rear wall (fig.13; back wall of 235) that is configured to elastically deflect through the cut-out (248 is between cut-outs; see fig.13) provided on the rear wall in a direction from the rear wall toward the open front when the rod-like mounting structure (30) of the 
Regarding Claim 14, Helseth discloses a method comprising mounting the base (235) to the fixture (12) by slidably inserting the rod-like structure (30) of the fixture (12) into the pocket (lower set of 236) of the first hook like extension (236) until abutting the lower stop surface (upper surface which extends from the lower outward protruding surface 236), and, while slidably inserting the rod like structure (30) of the fixture (12) into the pocket (lower set of 236) of the first hook-like extension (236), deflecting the flexible portion (248) of the rear wall (back wall of 235) through the cut-out (248 is between cut-outs; see fig.13) provided on the rear wall (back wall of 235) until the rod like structure (30) is captured between the lower stop surface (upper surface which extends from the lower outward protruding surface 236) of the first hook-like extension (236) and the upper stop surface (252) defined by the flexible portion (248).
Regarding Claim 16, Helseth discloses opening a cover (the box has a covering, which is paper; the covering is opened via an action of removing the paper; para.0035) of the twist-tie storage box (216) to expose the twist-ties (14).
Regarding Claim 17, Helseth discloses removing a cover (paper; para.0035) of the twist-tie storage box (216) to expose the twist-ties (14).
Regarding Claim 21, Helseth discloses a twist-tie dispensing assembly (figs.10-14), comprising: a base (235) defining a rear wall (fig.13; back wall of 235) and an open front (fig.13; open front portion of 235), wherein a flexible portion (248) of the rear wall is configured to elastically deflect through a cut-  
Helseth does not explicitly disclose wherein the twist-tie storage box is also configured to be used as a stand-alone box for transport of the twist-ties as well as display and dispensing, wherein the twist-tie storage box is a disposable storage structure that is configured to be removed from the base and disposed when twist-ties stored therein are spent.

Regarding Claim 22, Helseth discloses wherein the back wall (220) of the box (216) defines a slot (227) exposing the storage compartment (storage interior of 216) to an exterior of the twist-tie storage box (216), wherein the slot (227) is configured to receive at least partially the flexible portion (248) of the rear wall of the base (235) from the exterior of the twist-tie storage box (216) toward the storage compartment when the twist-tie storage box (216) is mounted to the base (235).
Regarding Claim 23, Helseth discloses wherein the box (216) includes a removable cover (paper; para.0035) for exposing the twist-ties (14).
Regarding Claim 24, Helseth discloses wherein the base (235) defines a generally U-shaped portion (fig.14; note the general U-shaped interior portion) forming a pocket for receiving the twist-tie storage box (216).



Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Helseth et al. (US 2017/0112297) in view of Granger (US 2012/00976595) in view of Cosentino (US 2016/0051330).
Regarding Claim 4, Helseth does not disclose wherein the removable cover is attached to the twist-tie storage box with a perforated edge.
Cosentino discloses wherein the removable cover (perforated cover) is attached to the box (B) with a perforated edge (perforated cover has a perforated edge; para.0038). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Helseth with wherein the removable cover is attached to the twist-tie storage box with a perforated edge in order to adequately protect the articles to be dispensed from damage prior to using the dispenser.
Claims 8,11,15 are rejected under 35 U.S.C. 103 as being unpatentable over Helseth et al. (US 2017/0112297) in view of Granger (US 2012/00976595).
Regarding Claim 8, Helseth discloses wherein the flexible portion (248) of the rear wall (back wall of 235) includes at least one ramped tab(250,252) corresponding to the at least two first hook-like extensions (236), each ramped tab (250,252) defining the upper stop surface (252) that oppose the lower stop surface (upper surface which extends from the lower outward protruding surface 236) of each first hook-like extension (236), wherein each ramped tab (252) is configured to allow the rod-like structure (30) of the fixture (12) to slidably move therealong when deflecting the flexible portion (248).
Although Helseth does not disclose at least two ramped tabs, it would have been obvious to one having ordinary skill in the art to implement at least two ramped tabs, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 11, although Helseth does not explicitly disclose wherein the base (235) is made of extruded plastic; in another embodiment, Helseth discloses a box (16) is made of extruded 
Regarding Claim 15, although Helseth does not explicitly disclose a method comprising mounting the base (235) to the fixture (12) prior to mounting the twist-tie storage box (216) to the base (235), it would have been obvious to one of ordinary skill in the art to configure the dispenser of Helseth to either mount the base to the fixture prior to or after mounting the box to the base, since there are only a finite number of options (only two actually) regarding when to attach the base to the fixture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651                                                                                                                                                                                         
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651